Citation Nr: 1505952	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  08-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pituitary microadenoma (claimed as brain tumor).

2.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to the service-connected Meniere's disease.

3.  Entitlement to service connection for a chronic skin rash, including as secondary to the service-connected Meniere's disease.  

4.  Entitlement to service connection for a seizure disorder, including as secondary to the service-connected Meniere's disease.

5.  Entitlement to service connection for a chronic eye disability, with eye pain and blurred vision, including as to the service-connected Meniere's disease.

6.  Entitlement to service connection for a crawling feeling, including over the body and head.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a disability manifested by joint pain over entire body to include arthritis.  

9.  Entitlement to service connection for gout.  

10.  Entitlement to service connection for a chronic stomach disability.  

11.  Entitlement to service connection for residuals of head injury/traumatic brain injury.  

12.  Entitlement to service connection for an acquired psychiatric disability, including obsessive compulsive disorder, mood disorder, and paranoid schizophrenia.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).

14.  Whether new and material evidence has been received to reopen service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 24, 1981 to July 17, 1981, for a total of 85 days of active service.

This appeal to the Board of Veterans' Appeals (Board) is from September 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO's September 2007 rating decision denied the Veteran's claim for a TDIU.  The April 2009 rating decision denied the Veteran's petition to reopen claims for a head injury, skin rash, seizure disorder, blurred vision, headaches, stomach disorder, multiple joints arthritis, hypertension, gout, sleep apnea, obsessive compulsive disorder, depression and Meniere's disease; and service connection claims for chronic fatigue syndrome, pituitary microadenoma, PTSD, crawling feeling over head and body, eye pain, and fullness in ears.

In May 2013, the Board remanded the issues of whether new and material evidence had been received to reopen a claim for service connection for hypertension; entitlement to a TDIU; and entitlement to service connection for chronic fatigue syndrome, pituitary microadenoma, a crawling feeling, skin rash, sleep apnea, multiple-joint arthritis, gout with dragging foot, seizure disorder, eye disability with eye pain and blurred vision, chronic stomach disability, traumatic brain injury, and an acquired psychiatric disability to the agency of original jurisdiction (AOJ) for additional development.  Pursuant to the Board's May 2013 Remand, the Appeals Management Center (AMC) scheduled the Veteran for appropriate VA examinations and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

During the pendency of this appeal, in a November 2013 decision, the RO granted service connection for PTSD and assigned a 70 percent rating from June 8, 2007 and a 100 percent rating from August 30, 2013.  As this determination constitutes a full grant of the benefits sought as to the PTSD claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  However, the issue of entitlement to psychiatric disorders other than PTSD remains on appeal and is discussed below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of chronic fatigue syndrome and the current symptoms of pain and fatigue are due to nonservice-connected disabilities.  

2.  The evidence of record makes it less likely than not that the Veteran's current skin disorder is related to disease or injury or other event in active service or was caused or aggravated by a service-connected disability.  

3.  The evidence of record makes it less likely than not that the Veteran has a current seizure disorder.     

4.  The evidence of record makes it less likely than not that the Veteran's current eye disorder, diagnosed as intermittent alternating exotropia, is related to disease or injury or other event in active service or was caused or aggravated by a service-connected disability.    

5.  The Veteran does not have a current diagnosis of disability manifested by a feeling of crawling on the body.   

6.  The evidence of record makes it less likely than not that the Veteran's current sleep apnea is related to disease or injury or other event in active service, or was caused or aggravated by a service-connected disability, and the evidence of record shows that the sleep apnea first manifested many years after service separation.   

7.  The evidence of record makes it less likely than not that the Veteran's arthritis of the knees and spine is related to disease or injury or other event in active service, or was caused or aggravated by a service-connected disability, and the evidence of record shows that the arthritis was diagnosed many years after service.   

8.  The Veteran does not have a current diagnosis of fibromyalgia or other disability manifested by joint pain other than arthritis in the knees and spine. 

9.  The evidence of record makes it less likely than not that the Veteran has a current diagnosis of gout and the current symptoms of joint pain are due to nonservice-connected disabilities.  

10.  The evidence of record makes it less likely than not that the Veteran's current stomach disability, to include gastrointestinal reflux disease, is related to disease or injury or other event in active service, or was caused or aggravated by a service-connected disability, and the evidence of record shows that the stomach disability first manifested many years after service separation.   

11.  The Veteran does not have a current diagnosis of traumatic brain injury or other residuals of a head injury in service.    

12.  The evidence of record makes it less likely than not that the Veteran's current acquired psychiatric disability, other than PTSD, to include mood disorder, obsessive compulsive disorder, and schizophrenia are related to disease or injury or other event in active service.  
 
13.  The evidence of record makes it less likely than not that the Veteran's pituitary microadenoma is related to disease or injury or other event in active service, or was caused or aggravated by a service-connected disability, and the evidence of record shows that this disorder first manifested many years after service separation.  

14.  Prior to August 30, 2013, the Veteran's service-connected disabilities consisted of post traumatic stress disorder (rated at 70 percent), Meniere's disease to include hearing loss, tinnitus, and vertigo (rated at 60 percent), and migraine headaches (rated at 30 percent) with a combined total rating of 90 percent in effect from June 8, 2007 to August 29, 2013.     

15.  The Veteran has a high school education and has some work experience as a laborer.  

16.  The service-connected disabilities are shown to have precluded the Veteran securing and following substantially gainful employment consistent with his educational and work background prior to August 30, 2013.    

17.  As a 100 percent schedular rating has been assigned to the service-connected PTSD beginning on August 30, 2013, the matter of entitlement to a TDIU rating is rendered moot.

18.  The 1990 Board decision denying hypertension is final, new and material evidence has not been submitted since that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
 

3.  The criteria for service connection for a seizure disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for an eye disability are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection for a disability manifested by a crawling feeling on the body are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The criteria for service connection for arthritis of the spine and back are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

8.  The criteria for service connection for a disability manifested by joint pain to include fibromyalgia are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

9.  The criteria for service connection for gout are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

10.  The criteria for service connection for a stomach disorder to include gastrointestinal reflux disease are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

11.  The criteria for service connection for traumatic brain injury or other residuals of a head injury are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

12.  The criteria for service connection for a psychiatric disorder diagnosed as obsessive compulsive disorder, schizophrenia, and mood disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

13.  The criteria for service connection for pituitary microadenoma are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

14.  Affording the Veteran the benefit of doubt, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disability are met prior to August 30, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.16 (2014).

15.  The claim for a TDIU rating from August 30, 2013 is dismissed.  38 C.F.R. § 4.16 (a) (2014).

16.  The December 2007 Board decision which denied entitlement to service connection for hypertension is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2014); 38 C.F.R. § 19.104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in May 2008, September 2008, January 2009, May 2010, and June 2013.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated in an April 2014 supplemental statement of the case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Private treatment records identified by the Veteran are associated with the claims file.  VA treatment records and the Veteran's Social Security Administration records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In January 2010, May 2010, and June 2013, the Veteran specifically informed VA that he had no additional evidence or information to submit.  The Veteran indicated that he did not want a hearing before the Board in July 2011.   

VA provided examinations in 2010 and 2013 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities.  The examinations and medical opinions are adequate because medical professionals performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to the nature and etiology of the claimed disabilities and whether the disabilities were related to active service.  The VA examiners provided medical opinions as to whether the service-connected disabilities impacted the Veteran's ability to be employed.  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Veteran asserts that he has experienced the claimed disorders in service.  He has submitted personal statements that he experienced all of the claimed disabilities to include skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, a psychiatric disability, chronic fatigue syndrome, crawling feeling, and eye pain, such that they were all incurred during service.  See, e.g., April 2009 notice of disagreement.  

He also asserts that he has experienced symptoms of these claimed disabilities since service.  While the Board may be precluded from considering his claims under provisions for chronicity and continuity of symptomatology under §§ 3.303(b) and 3.309(a) (due to the lack of qualifying active duty service of at least 90 days), nonetheless, the Veteran can assert these symptoms in support of the notion that he has a nexus to service for these claimed disabilities.

As noted, the Veteran served on active duty from April 24, 1981 to July 17, 1981, for a total of 85 days of active service.  Review of his personnel records reveals that he enlisted in the U.S. Army Reserves and was sent to 85 days of active duty at the beginning of his Reserves service.  In May 1996, in response to one of the previous Board remands, the National Personnel Records Center certified that the Veteran had no other periods of active duty or active duty for training.  

Service treatment records do not document symptoms or diagnoses of the claimed disabilities other than a stomach disorder.  According to the report of the general medical examination conducted in April 1981 prior to the Veteran's entrance onto active duty, he was physically and mentally normal at that time.  He did not have any complaints.  An emergency room record dated in June 1981 shows that the Veteran had a syncopal episode and passed out while running during physical training.  Following testing and treatment, it was determined that the Veteran was suffering from dehydration syndrome and he was counseled regarding drinking enough fluid.  He also suffered from otitis media, an ear infection, which was treated during service.  According to the records reflecting this treatment, however, his ears were normal upon examination.  A July 1981 service treatment record shows a diagnosis of acute gastroenteritis, resolved, organism unknown.  

Also of record is an emergency room report from a private hospital, dated July 21, 1981, several days following the Veteran's discharge from active duty.  According to the report, the Veteran was complaining of dizziness on and off for the previous six weeks.  Upon examination he was described as "alert" with no problems, no earache, no cold.  His tympanic membranes were normal, his pupils were equal and reactive to light, his lungs were clear, his heart was regular, and he was otherwise neurologically normal.  He was given saline solution and Antivert and referred to an ear, nose, and throat specialist.  

These medical records comprise the entire record of the Veteran's health status during service and shortly after service.  There is no other contemporaneous evidence pertaining to the Veteran reflecting any health-related issue during the time period from April 1981 to July 1981 available for review in his VA claims file.  

Also of record was the report of a December 1981 VA medical examination, showing a normal neurological evaluation and a normal general medical evaluation; VA and private medical treatment records dated subsequent to 1983, and additional VA medical examinations dated subsequent to 1985.  

The weight of the evidence does not establish a current diagnosis or objective findings of gout, traumatic brain injury or other residuals of a head injury, a disability manifested by joint pain (other than arthritis in the knees and spine), fibromyalgia, a seizure disorder, or chronic fatigue syndrome.  Service treatment records do not show complaints, treatment or diagnosis of these disorders.  The Veteran has made general assertions that he has these disabilities.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a specific diagnosis of a neurological or musculoskeletal or other disability falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  Some medical issues, such as rendering a diagnosis of chronic fatigue syndrome, traumatic brain injury, or a seizure disorder, require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology.  There is no competent evidence showing that the Veteran is medically trained to render a medical diagnosis.  

The Veteran was afforded VA examinations in November 2010, August 2013 and September 2013 to obtain medical evidence as to the nature and etiology of the claimed disabilities.  

Regarding the claimed gout, the August 2013 VA examination report notes that the Veteran has a diagnosis of gout from a private health care provider.  However, after review of the private records, the VA examiner opined that it was less likely than not that the Veteran actually has gout.  The VA examiner indicated that the private doctor did not do the proper testing for gout; as the private treatment record did not document any uric acid testing having been conducted.  The VA examiner noted that the diagnosis of gout was made solely on clinical grounds by the Veteran's private medical doctor based upon findings of a "swollen, painful right big toe joint" and the Veteran was given gout medicine.  The VA examiner noted that there were no such complaints at this VA Medical center and the Veteran was not on medications for gout.  The VA examiner indicated that the diagnosis of gout was made without the accepted testing necessary for such a diagnosis which would be an aspiration of the affected joint showing uric acid crystals.  The VA examiner noted that the Veteran had no other incident of joint pain (pain in the right great toe) and there was no evidence of joint pain or gout in the service treatment records.   

Regarding the claimed traumatic brain injury, residuals of a head injury, and seizure disorder, the weight of the competent and credible evidence does not establish current diagnoses of these disorders.  VA examination reports dated in December 1981 and April 1985 indicate that there were no neurologic deficits and neurologic examination was normal.  An October 1996 VA examination report indicates neurologic examination was grossly normal and no further work-up was required.  An October 2000 private medical report by Dr. F. shows a diagnosis of a seizure disorder.  However, an August 2002 VA neurological examination report indicates that the Veteran's seizure disorder diagnosis was by the Veteran's own history.  The VA examiner indicated that the Veteran may or may not have a seizure disorder, but regardless the examiner could not associate a seizure disorder to a specific event in 1981 (i.e. during active service).  Neurological examination was normal at that time.  A September 2010 VA neurologic medical opinion indicates that there was no evidence of seizure activity in service and it was doubtful the Veteran was having seizure activity.  It was noted that the EEG was normal in the past and the Veteran's main disability was psychiatric.  An August 2013 VA neurological examination report indicates that the Veteran had a diagnosis of a seizure disorder in 1981 and 1985; the diagnosis was based upon the report of the Veteran.  The VA examiner noted that the Veteran has numerous other medical issues and there was no documented specific testing for seizures and the diagnosis of a seizure disorder was not confirmed.  The VA examiner further indicated it would be pure speculation at that point to attribute the Veteran's passing out and falling in 1981 as secondary to a seizure or whether or not he even injured his head at the time.  

The Board finds that the more probative medical evidence establishes that the Veteran does not have a current seizure disorder.  There are treatment records which indicate that the Veteran has a seizure disorder.  However, the Board finds these notations to be a reported medical history of the Veteran and the diagnoses do not appear to be based upon medical examination.  The Court has long recognized that the Board is not bound to accept medical opinions that are based on history offered by the Veteran when that history is unsupported by the medical evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Court reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); Reonal v. Brown, 5 Vet. App. 458 (1993).  As discussed above, the Veteran underwent VA examinations to determine whether he had a seizure disorder and a clear diagnosis was not made.  The Board finds the VA examination reports to be more probative and therefore to have more evidentiary weight than the treatment records since the VA medical opinions and conclusions were based upon examination of the Veteran and a review of his medical history.  

An August 2013 VA examination report indicates that after examination, the VA examiner determined that the Veteran did not have a diagnosis of traumatic brain injury.  The Veteran has not submitted or identified any competent evidence of a current diagnosis of traumatic brain injury or other residuals of a head injury.  

Regarding the claimed disability manifested by joint pain (other than arthritis in the knees and spine), the weight of the competent and credible evidence does not establish a current diagnosis.  A December 1981 VA examination report indicates that musculoskeletal examination was normal.  An April 1985 VA examination report indicates that musculoskeletal examination was normal and there were no deficits in function.  Examination of the feet was normal.  The Veteran was described as well-developed and muscular.  An August 1985 private medical record indicates that the Veteran reported having diffuse pain in the arms and legs and these symptoms were attributed to costochondritis and were thought to be heat related.  A June 1987 medical record indicates that musculoskeletal examination and examination of the extremities were normal.  

A September 2013 VA examination report indicates that the Veteran reported having pain in the neck, knees, feet, leg, and arm since 1981 when he fell in basic training.  He also reported that he felt tired and fatigued all of the time.  The Veteran underwent examination.  The VA examiner concluded that the Veteran's symptomatology did not meet the criteria for a diagnosis of fibromyalgia since he did not have the required number of tender points for a diagnosis.  The VA examiner noted that the Veteran had a diagnosis of degenerative arthritis of the lumbar spine and knees; these disabilities are discussed below.  The VA examiner indicated that the Veteran's complaints of pain and fatigue are explained by his other nonservice-connected conditions.  The Veteran has not submitted or identified any competent evidence of a current diagnosis of fibromyalgia or other disability manifested by diffuse joint pain.

Regarding the claimed chronic fatigue syndrome, the weight of the competent and credible evidence does not establish a current diagnosis.  The Veteran has not submitted or identified any competent evidence of a current diagnosis of chronic fatigue syndrome.  The Veteran was afforded a VA examination in November 2010 to obtain medical evidence as to whether he had a current diagnosis of chronic fatigue syndrome.  However, following an extensive evaluation, the VA examiner concluded that there was no clinical diagnosis of chronic fatigue syndrome and the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The VA examiner explained that the Veteran's fatigue and daytime hypersomnolence were likely due to obstructive sleep apnea, obesity, and deconditioning.  See also a September 1995 private medical record which relates the daytime fatigue to the Veteran's psychiatric disorders and noted that it was suggestive of sleep apnea.  In November 2013, a VA physician reviewed the claims file and also concluded that the Veteran did not have chronic fatigue syndrome as a current diagnosis.  

The Board finds that the weight of the evidence does not establish current diagnoses or objective findings of gout, traumatic brain injury, residuals of a head injury, seizure disorder, chronic fatigue syndrome, or fibromyalgia or other disability manifested by joint pain.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 et. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence is found to preponderate against a finding that the Veteran has now, or has experienced at any time throughout the course of his appeal, gout, traumatic brain injury, residuals of a head injury, seizure disorder, chronic fatigue syndrome, or fibromyalgia or other disability manifested by joint pain.  Therefore, service connection is denied for each of these claimed issues. 

The Board finds the weight of the competent and credible evidence shows that the claimed disabilities of a stomach disability to include gastrointestinal reflux disease, an eye disability to include intermittent alternating exotropia, pituitary microadenoma, a disability manifested by a feeling of crawling over the body, a skin disorder, sleep apnea, arthritis of the knees and spine, and acquired psychiatric disorders, other than PTSD, to include obsessive compulsive disorder, mood disorder, and paranoid schizophrenia first manifested after active service and are not related to the Veteran's active military service.    

The Veteran asserts that he experienced each of these claimed disabilities in service and has continued to experience them since service.  As noted, the Veteran served on active duty from April 24, 1981 to July 17, 1981, for a total of 85 days of active service.  The Board is precluded from considering the claims under provisions for chronicity and continuity of symptomatology under §§ 3.303(b) and 3.309(a) (due to the lack of qualifying active duty service of at least 90 days).  

The weight of the competent and credible evidence establishes that the Veteran's claimed disabilities did not manifest in service, were first diagnosed after service separation, were not caused by an in-service event or injury, are not related to active service, and were not caused or aggravated by a service-connected disability.  As noted above, the service treatment records do not document symptoms or diagnoses of the claimed disabilities other than a notation of acute gastroenteritis, resolved, in July 1981.   

Regarding the claimed crawling feeling over the skin and a skin disorder or rash, December 1981 and April 1985 VA examination reports indicate that examination of the Veteran's skin was normal.  A May 1985 private treatment record indicates that the Veteran had a rash that looked like tinea versicolor.  It was also noted that the Veteran had experienced a crawling feeling after he stopped Haldol and he was going to start the medication again.  A March 2008 treatment record shows a diagnosis of dermatitis.  A September 2010 VA examination report indicates that the VA examiner opined that a skin rash was less likely than not due to or aggravated by Meniere's disease because Meniere's disease was not causally linked to dermatoses.  At an August 2013 VA examination, the Veteran asserted that he had experienced a crawling feeling on his skin since he was hospitalized for a heat stroke during basic training in Fort Sill.  After review of the claims file and examination of the Veteran, the VA examiner determined that the claimed disability manifested by a crawling feeling over the skin was not related to active service.  The VA examiner noted that the service treatment records did not document such symptoms.  The VA examiner indicated that there was no mention, complaint, or treatment of any skin condition in the service treatment records.  The VA examiner noted that being from Wisconsin and doing drill in Ft. Sill, Oklahoma in the heat of summer, the Veteran could have developed a heat rash or tinea, but stating so would be speculation as there is no record of it during his active duty.  The VA examiner further stated that neither is a disabling condition nor does the Veteran have either now.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran's claimed crawling feeling over the body and a skin disorder did not manifest in service, were first diagnosed after service separation, were not caused by an in-service event or injury, are not related to active service, and are not caused or aggravated by a service-connected disability.  

Regarding the sleep apnea, VA examination reports from December 1981, April 1985 and a November 1996 consistently document normal neurological examinations.  Review of the record shows that moderate obstructive sleep apnea was diagnosed by polysomnogram in May 1997.  Records from a Sleep Center dated in October 2000 confirm the diagnosis of sleep apnea.  An August 2013 VA examination report indicates that after review of the claims file and examination of the Veteran, the VA examiner determined that the sleep apnea was not medically related to disease or injury to event in active service.  The VA examiner noted that the sleep apnea was first diagnosed in the late 1980s (years after the Veteran's brief military service) and a June 2011 VA sleep study confirmed a diagnosis of severe obstructive sleep apnea.  The VA examiner further noted that there were no symptoms or diagnosis of sleep apnea in service.  The VA examiner explained that the sleep apnea was probably due to the Veteran's morbid obesity and was not caused or aggravated by his service-connected Meniere's disease.  The VA examiner indicated that obstructive sleep apnea is not caused by Meniere's disease.  

The Board finds that the weight of the competent and credible evidence is against a finding that the Veteran's current sleep apnea manifested in service, (as it was first diagnosed many years after service separation), the weight of the competent and credible evidence is as against a finding that the Veteran's sleep apnea was caused by an in-service event or injury, that it was related to active service, or that it was caused or aggravated by a service-connected disability.

Regarding the stomach disorder, as noted above, acute gastroenteritis was diagnosed in service in July 1981.  The service treatment record indicates that the gastroenteritis had resolved.  A December 1981 VA examination report indicates that the Veteran reported having stomach pain.  Gastrointestinal examination was negative and normal.  It was noted that the Veteran did not have any complaints at the time of the evaluation.  The upper GI series was normal.  An April 1985 VA examination found the Veteran's digestive system to be normal.  VA treatment records dated in April 2001 indicate that a biopsy revealed chronic active gastritis.  The April 2001 VA gastrointestinal examination was normal.  An August 2013 VA examination report indicates that after review of the claims file and examination of the Veteran, the VA examiner determined that the Veteran had a current diagnosis of gastrointestinal reflux disease, this disorder was first diagnosed 20 years after service separation, was not related to active service, and was not caused or aggravated by a service-connected disability.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current stomach disorder did not manifest in service, was first diagnosed many years after service separation, is not caused by an in-service event or injury, is not related to active service, and is not caused or aggravated by a service-connected disability.  Of note, while the Veteran was treated for gastroenteritis in service, that condition was noted to be acute at that time.  Moreover, he is now diagnosed with a different disability, namely GERD, which while impacting the same general region of the body, is not the same condition that was treated in service.  As discussed below, the Veteran lacks the medical training to connect GERD with the bout of gastroenteritis in service as this is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Regarding the pituitary microadenoma, there is no evidence of a pituitary disorder or tumor in service.  A December 1981 VA examination report indicates that endocrine examination was normal.  Review of the record shows that this tumor was first detected and diagnosed in 2006.  See the July 2006 report of MRI which showed findings of a pituitary microadenoma.  There is no competent evidence to establish a nexus between the pituitary microadenoma and any documented event or incident of service.  There is no medical evidence that links the pituitary microadenoma to service or a service-connected disability.  The Board finds that the weight of the competent and credible evidence establishes that the pituitary microadenoma did not manifest in service, was first diagnosed many years after service separation, is not caused by an in-service event or injury, is not related to active service, and is not caused or aggravated by a service-connected disability.

Regarding the claimed joint pain and arthritis, review of the record shows that upon VA examination in December 1981, musculoskeletal examination was normal.  An April 1985 VA examination report indicates that musculoskeletal examination was normal and there were no deficits in function.  Examination of the feet was normal.  The Veteran was described as well-developed and muscular.  An August 1985 private medical record indicates that the Veteran reported having diffuse pain in the arms and legs and these symptoms were attributed to costochondritis and were noted to be heat related.  A June 1987 medical record indicates that the Veteran had complaints of low back pain; musculoskeletal examination and examination of the extremities were normal.  An October 1993 private record notes that the Veteran had complaints of pain in the lumbar and cervical spine.  In October 1994 and November 1994, cervical strain and lumbar strain were diagnosed.  X-rays in October 1994 of the cervical spine and right arm were interpreted as normal.  A March 1997 private medical record indicates that the Veteran reported having back pain.  In May 1998, he reported having pain in the knees and hands.  Examination of the knees was normal.  The Veteran's hand appeared swollen. The physician noted that there were no rheumatic arthritis changes.  A November 2000 neurosurgery evaluation report indicates that a broad based disc bulge was detected in November 1999.  An April 2000 MRI shows disc degeneration at L2-3 and L4-5.  A June 2001 x-ray examination of the left foot was normal and a June 2003 x-ray examination of the cervical spine was normal.  Osteoarthritis of the knees was diagnosed in December 2007.  Disc disease of the cervical spine was detected by MRI in April 2008.   

A September 2013 VA examination report indicates that the Veteran reported having pain in the neck, knees, neck, feet, leg, and arm since 1981 when he fell in basic training.  He also reported that he felt tired and fatigued all of the time.  The Veteran underwent examination.  As discussed above, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of fibromyalgia to be rendered since he did not have the required number of tender points for a diagnosis.  An August 2013 VA general medical examination report indicates that the VA examiner noted that regarding the multiple-joint arthritis, the Veteran recently had arthroscopic surgery for a torn cartilage in his knee.  The VA examiner noted that there is nothing in the Veteran's medical records that would indicate that the knee disorder was related to his active duty.  The VA examiner noted that the Veteran did have a diagnosis of degenerative arthritis of the lumbar spine and knees.  The VA examiner opined that the arthritis of the knees and back first manifested after service separation and were first diagnosed many years after service.  The VA examiner noted that there was no evidence of arthritis of the knees and back in service.  The Board finds that the weight of the competent and credible evidence establishes that the arthritis of the knees and spine did not manifest in service, was first diagnosed many years after service separation, was not caused by an in-service event or injury, is not related to active service, and was not caused or aggravated by a service-connected disability.

Regarding the claimed eye disorder, the September 2013 VA examination report indicates that after review of the claims file and examination of the Veteran, the VA examiner determined that the Veteran had a current diagnosis of intermittent alternating exotropia that was caused by post-service surgery in 1995 to correct a strabismus.  The evidence of record shows that the Veteran had undergone eye surgery in March 1995.  A June 2010 VA examination report indicates that the Veteran reported having blurry vision for the past two years.  The VA examiner opined that the Veteran's eye disorder was not related to the Meniere's disease.  There is no competent evidence to establish a nexus between the intermittent alternating exotropia and any documented event or incident of service.  There is no medical evidence that links the intermittent alternating exotropia to service or a service-connected disability.  Likewise, the competent evidence has not suggested that the Veteran's strabismus was the result of either service or a service connected disability.  The Board finds that the weight of the competent and credible evidence establishes that the eye disorder did not manifest in service, was first diagnosed many years after service separation, was not caused by an in-service event or injury, is not related to active service, and was not caused or aggravated by a service-connected disability.

Regarding the claim for service connection for a psychiatric disorder other than PTSD, review of the record shows that the Veteran has current diagnoses of obsessive compulsive disorder, mood disorder, and paranoid schizophrenia.  As noted above, in a November 2013 decision, the RO granted service connection for PTSD and assigned a 70 percent rating from June 8, 2007 and a 100 percent rating from August 30, 2013, so the issue of service connection for PTSD is no longer on appeal and the Board will only address the psychiatric disorders other than PTSD.      

Service treatment records make no reference to a psychiatric disorder.  A January 1985 written statement from J. Kaye Reifers, Ph.D., conveys that the Veteran had been treated for a chronic mental illness at the East Arkansas Regional Mental Health Center since 1982 and the current diagnosis was paranoid schizophrenia in remission.  Multiple written statements from the Veteran advance that he was receiving treatment for a psychiatric disorder arising from his period of service.  A May 1985 private treatment entry states that the Veteran exhibited "quite a bit of anxiety."  An August 1987 private treatment record notes that the diagnosis was anxiety reaction.  Multiple written statements from the Veteran advance that he suffered from a psychiatric disability related to injuries incurred during his period of service.  Clinical documentation from the East Arkansas Regional Mental Health Center dated between June 1982 and May 1985 reflects the Veteran's ongoing psychiatric treatment.  A July 1989 psychological evaluation from Barry Friedman, M.D., conveys that the Veteran reported that he experienced audiological hallucinations all of his life.  The diagnosis was chronic paranoid schizophrenia and a passive aggressive personality disorder.  At a December 1994 hearing, the Veteran testified that he had been hospitalized and placed on medication shortly after being released from service.  The report of an October 1996 VA examination for compensation purposes relates that the Veteran took medication for paranoid schizophrenia, depression, and an obsessive compulsive disorder.  

An August 2013 VA psychiatric examination report indicates that after review of the claims file and examination of the Veteran, the VA examiner determined that the Veteran had current diagnoses of obsessive compulsive disorder, paranoid schizophrenia, and a mood disorder.  The VA examiner opined that the obsessive compulsive disorder was not related to active service since there was no evidence of this disorder in service.  The VA examiner opined that the paranoid schizophrenia was less likely than not related to active service.  The VA examiner indicated that he was unable to provide an opinion as to whether the mood disorder not otherwise specified was related to active service and it was likely multifactorial.  

The weight of the competent and credible evidence establishes that there is no medical nexus between the obsessive compulsive disorder, paranoid schizophrenia, and mood disorder and any documented event or incident of service or a service-connected disability.  The Veteran's general assertion as to nexus to service is not competent because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of a psychiatric disorder.  See Kahana, 24 Vet. App. at 435.  Moreover, to the extent the Veteran believes that his psychiatric symptoms began in service, he is service connected for PTSD based on in service events, and the Veteran is not shown to have the medical training to differentiate between the symptoms of different psychiatric disorders.

The Veteran has made general assertions that he has had symptoms of these disabilities in service and since service, and he asserts that his service-connected disabilities have caused these disorders.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of the various disorders such as arthritis, a gastrointestinal disorder, an eye disorder, sleep apnea, or a pituitary disorder.  See Kahana, 24 Vet. App. at 435.  

The Veteran is competent as a layperson to describe observable symptoms, and he asserts that he has had these symptoms of the claimed disorders in service and since service.  However, the Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning these symptoms are inconsistent and are not supported by the evidence of record.  The Veteran's reports of symptoms in service are not consistent with the service treatment records.  The medical evidence generated at the time of the Veteran's period of service is highly probative.  The service treatment records show that the Veteran sought medical treatment for an ear ache, dehydration, and acute gastroenteritis.  The claimed arthritis, eye disorder, skin disorder, sleep apnea, pituitary microadenoma, and psychiatric disorders were not noted, diagnosed, or complained about in the service treatment records.  Moreover, it is clear that the Veteran was willing to seek medical treatment during service as he sought treatment on at least three occasions in less than three months of service.  The Board finds that the service treatment records are more probative than the Veteran statements made many years after service and made in connection with his claim for compensation benefits because the service records are contemporaneous with the Veteran's period of service.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded over 25 years after the event in question.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, while the Veteran has reported experiencing recurrent symptoms since active service, the Board finds that such statements are not credible and are not probative because these statements were made many years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's allegation of recurrent symptoms is not supported by or documented in the post-service treatment records.  As discussed above, review of the record shows that the first report of the symptoms of the various disabilities were made several years after service separation.  The post-service medical evidence does not document recurrent symptoms either in service or since service separation.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have these symptoms in service or recurrent symptoms since service.  

The more probative evidence of record shows that there is no link between the claimed disabilities and active service or a service-connected disability.  The Board finds the 2010 and 2013 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorders, and examined the Veteran before rendering the medical opinions.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  As such, the Board finds the VA medical opinions outweigh the Veteran own lay assertions of medical nexus.  The Veteran has not submitted medical evidence that links his claimed disabilities to either service or a service-connected disability.  
 
In conclusion, the Board finds that the preponderance of the evidence is against a finding that a stomach disability to include gastrointestinal reflux disease, an eye disability to include intermittent alternating exotropia, a disability manifested by a feeling of crawling over the body, a skin disorder, sleep apnea, a seizure disorder, arthritis of the knees and spine, pituitary microadenoma, and psychiatric disorders to include obsessive compulsive disorder, mood disorder, and paranoid schizophrenia are related to the Veteran's active service or are caused or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 et. App. 49, 54-56 (1990).   The claims for service connection are denied.

3.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disabilities prior to and from August 30, 2013

Initially, the Board notes that a 100 percent schedular rating has been assigned to the service-connected PTSD beginning on August 30, 2013 and therefore, the matter of entitlement to a TDIU rating from August 30, 2013 is rendered moot.  The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  In light of the fact that the RO has assigned a 100 percent schedular evaluation for the service-connected PTSD beginning on August 30, 2013, the issue of TDIU is ultimately moot.  In Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court of Appeals for Veterans Claims (Court) recognized that while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  In Bradley, the Court was concerned that a veteran might be able to become eligible for special monthly compensation if he could show that TDIU was warranted based on a single disability.  Here, the Veteran became eligible for TDIU as of the date the 100 percent schedular rating was assigned for his PTSD, as he already had a separate disability rated at 60 percent.  As such, the assignment of the 100 percent schedular rating for PTSD rendered the TDIU claim moot as of that date, and therefore, the appeal pertaining to entitlement to a TDIU rating from August 30, 2013 is dismissed.

The remaining question before the Board is whether the Veteran is precluded from obtaining and retaining gainful employment solely due to his service-connected disabilities prior to August 30, 2013.   

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

A TDIU is an award of increased compensation.  The effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2014).  However, if evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date shall be the date of the factually ascertainable increase rather than the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The Veteran contends that the service-connected disabilities render him unable to maintain substantially gainful employment.  Prior to August 30, 2013, the Veteran's service-connected disabilities consisted of PTSD (rated at 70 percent), Meniere's disease to include hearing loss, tinnitus, and vertigo (rated at 60 percent), and migraine headaches (rated at 30 percent) with a combined total rating of 90 percent in effect from June 8, 2007 to August 29, 2013.  Thus, the percentage requirements of § 4.16(a) are met for the time period in question.   

The Board concedes that the Veteran is unemployed at this time, and has not worked in many years.  The Veteran was first adjudicated as unemployable by the Social Security Administration (SSA) in 1982.  SSA found the Veteran to be unemployable due to the nonservice-connected obsessive compulsive disorder and paranoid schizophrenia.  The Veteran's employment background includes sporadic work attempts; he has work experience as a laborer.  His educational background includes some college.  The question before the Board is whether the Veteran is precluded from obtaining and retaining gainful employment solely due to his service-connected disabilities.  The SSA, on the other hand, in awarding benefits to the Veteran was concerned solely with whether he could work in light of all his disabilities, both service-connected and nonservice-connected.  

The Board finds that the weight of the competent and credible evidence shows that the service-connected disabilities effectively preclude the Veteran from performing substantially gainful employment consistent with his educational and work background prior to August 30, 2013.    

As noted, service connection is in effect for PTSD and a 70 percent rating is assigned from June 8, 2007 to August 29, 2013.  The August 2013 VA psychiatric examination report indicates that the Veteran has a diagnosis of PTSD in addition to paranoid schizophrenia, mood disorder and obsessive compulsive disorder.  The Global Assessment of Functioning (GAF) score assigned to the Veteran is 38.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The VA examiner indicated that it was not possible to differentiate what symptoms or impairment in functioning were attributable to which diagnosis.  The VA examiner indicated that the disorders interact, exacerbate, and reinforce each other and there was considerable overlap of symptoms.  The VA examiner was able to attribute the symptoms of hallucinations and delusions to the schizophrenia, the episodic checking compulsions to the obsessive compulsive disorder, and the re-experiencing sexual trauma and avoidance of stimuli to the PTSD.  The VA examiner found the Veteran to have total social and occupational impairment.  The RO assigned a 70 percent rating to the PTSD from June 8, 2007 to August 29, 2013.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The medical evidence of record supports the findings of the August 2013 VA examination and the level of impairment of the PTSD.  The Board finds that the weight of the evidence establish that the PTSD precluded the Veteran from substantially gainful employment for the time period in question (prior to August 30, 2013).  

Regarding the service-connected Meniere's disease, the August 2013 VA examination report indicates that the Veteran's Meniere's disease impacts the Veteran's ability to work in that the Veteran reported having daily dizziness that lasted for less than 30 minutes and occurred several times a day.  He also reported that he fell three or four times a week because of the dizziness, and when the dizziness was really bad, it caused vomiting and he stayed in bed and tried not to move.  A June 2010 VA ear examination report indicates that the VA examiner stated that the Veteran should be able to find gainful employment despite the Meniere's disease unless other health aspects prevent this.   

The Board finds that the weight of the evidence establishes that the Veteran's service-connected disabilities are sufficient to preclude him from substantially gainful employment for the time period in question.  Given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU prior to August 30, 2013 is warranted.  As such, the Veteran's claim is granted to that extent.  

4. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

A May 2007 Board decision denied the Veteran's claim for service connection for hypertension.  That decision is final.  38 C.F.R. § 20.1100.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of that decision, it was accepted that the Veteran had hypertension, as he had been started on hypertensive medication in 1986, but his claim was denied as the evidence failed to suggest that his hypertension either began during or was otherwise caused by his military service.  Since that time, the Veteran has submitted additional evidence showing continued treatment for hypertension.  However, while this evidence might be material, it is not new, as it simply duplicates evidence that is already of record.  Therefore, it does not raise a reasonable possibility of substantiating the Veteran's claim.  

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since December 2007 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).   

As such, the claim for hypertension is not reopened.


ORDER

Service connection for pituitary microadenoma is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for a skin disorder is denied.  

Service connection for a seizure disorder is denied.

Service connection for an eye disability is denied.

Service connection for a disability manifested by a crawling feeling is denied. 

Service connection for sleep apnea is denied.

Service connection for arthritis of the spine and knees is denied.

Service connection for a disability manifested by joint pain to include fibromyalgia is denied.

Service connection for gout is denied.  

Service connection for a stomach disability is denied.  

Service connection for residuals of head injury/traumatic brain injury is denied.  

Service connection for an acquired psychiatric disability, including obsessive compulsive disorder, mood disorder and paranoid schizophrenia is denied. 

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities prior to August 30, 2013 is granted. 

The appeal for entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities from August 30 2013 is dismissed.

New and material evidence has not been submitted and the Veteran's previously denied claim for service connection for hypertension is not reopened.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


